     Case 2:21-cv-00316 Document 72 Filed 07/30/21 Page 1 of 7 PageID #: 1378




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,

                                      Plaintiff,

v.                                                          Civil Action No. 2:21-cv-00316
                                                     Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent,
DORA STUTLER in her official capacity as
Harrison County Superintendent, PATRICK
MORRISEY in his official capacity as Attorney
General, and THE STATE OF WEST VIRGINIA,

                                      Defendants.

         DEFENDANTS HARRISON COUNTY BOARD OF EDUCATION
  AND DORA STUTLER’S MOTION TO DISMISS (FIRST AMENDED COMPLAINT)

               The Harrison County Board of Education and Dora Stutler in her official capacity

as Harrison County Superintendent (collectively, “the County Board”), by counsel, move to

dismiss both of Plaintiff’s claims against them pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure for failure to state a claim upon which relief can be granted. Count I of the

Amended Complaint was brought against the Harrison County Board of Education (and other

defendants), and Count II of the Amended Complaint was brought against Superintendent Stutler

(and other defendants). The claims against the County Board should be dismissed primarily

because the County Board was not responsible for and did not pass the West Virginia statute (“the

Act”) at issue in this civil action, which is what Plaintiff alleges will or could harm B.P.J. Thus,




13034925
    Case 2:21-cv-00316 Document 72 Filed 07/30/21 Page 2 of 7 PageID #: 1379




the County Board has caused no harm, and will cause no harm, to B.P.J. and cannot be liable to

Plaintiff.

               The Act, if it ever goes into effect as applied to B.P.J., will require that B.P.J. be

excluded from at least some girls’ sports teams at her school, including the girls’ track and cross-

country teams. The County Board has no policy or custom of its own that would prevent B.P.J.

from joining the girls’ sports teams due to her transgender status. However, the County Board is

required to follow state law, and so it – along with every other county board of education in the

State of West Virginia – is tasked with enforcing the Act to the extent that it is in effect now and

to the extent that it may go into effect in the future. If the Act never goes into effect as applied to

B.P.J., the County Board will never enforce it as to her. Because the Court granted Plaintiff’s

Motion for Preliminary Injunction, the County Board will not enforce the Act against B.P.J. unless

and until the Act goes into effect as applied to her at some future time, after further litigation of

this civil action. Because of the Court’s injunction, B.P.J., just like her female classmates, will be

permitted to try out for girls’ sports teams at school. Thus, the County Board has not and will not

cause the alleged harm to B.P.J. as set forth in her amended complaint while this Court’s injunction

remains in place. The County Board simply is not responsible for the Act or any injury it may

inflict, and it should be dismissed on that basis.

               The fact that the County Board is the wrong defendant is highlighted by the fact

that, if the Act were to cause any actionable harm to transgender girls such as B.P.J., that harm

would be inflicted state-wide, not just within Harrison County. An injunction or award of

damages, fees, and/or costs against the (Harrison) County Board alone could not redress any state-

wide harm. That is, an injunction against only the County Board would permit B.P.J. to try out

for girls’ sports teams at her school but could impact her ability to participate in competitions




13034925                                             2
   Case 2:21-cv-00316 Document 72 Filed 07/30/21 Page 3 of 7 PageID #: 1380




involving West Virginia schools outside of Harrison County. Thus, not only is the County Board

not responsible for the Act, it also is incapable of providing the full relief that Plaintiff seeks.

                Like B.P.J., the County Board is affected by the Act, not the other way around. The

Act was not created by the County Board, and it is not under the County Board’s control. In the

end, even if the Act were to be found unlawful or unconstitutional, the County Board could not be

liable to Plaintiff because it did not cause B.P.J. any harm. The County Board is simply tasked

with enforcing state law; it has no policy or custom that would exclude B.P.J. from participating

on girls’ sports teams solely due to transgender status. Indeed, with the injunction now in place,

the County Board will permit B.P.J. to try out for girls’ sports teams at her school.

                While the County Board did not have any role in the passage of the Act, Plaintiff

has asserted claims seeking monetary damages (including costs, expenses, and attorneys’ fees)

against it. The County Board thus finds itself in the position of having to defend a statute it had

no part in forming or passing. To that extent, the County Board observes that a clear legal basis

exists for finding that the Act survives legal scrutiny under Title IX and Equal Protection review

and that the County Board cannot be liable to Plaintiff for this additional reason.

                The County Board recognizes that, although relief against the County Board alone

cannot provide the relief Plaintiff seeks because, in such a scenario, the Act would still be fully

effective in West Virginia’s remaining counties, it is possible that the Court may find that

Superintendent Stutler, in her official capacity as a state agent, is a proper defendant to Count II

for the purpose of an injunction. Nevertheless, because Superintendent Stutler would be enforcing

(if anything) a state law if she enforces the Act, she would be acting as an agent of the State – not

of the Harrison County Board of Education – making her, in the official capacity in which she has

been named a defendant, a state official for purposes of this civil action.




13034925                                           3
   Case 2:21-cv-00316 Document 72 Filed 07/30/21 Page 4 of 7 PageID #: 1381




               Therefore, if any monetary award, including damages, costs, expenses, attorneys’

fees, etc., were to be assessed against Superintendent Stutler, the State alone would be liable for

that award. Superintendent Stutler and the Harrison County Board of Education cannot be liable

for any monetary award arising from a violation caused by their enforcement, against B.P.J., of an

Act of the State – which enforcement, at this point, would have to be condoned by the Court, the

U.S. Court of Appeals for the Fourth Circuit, or the U.S. Supreme Court. At most, Superintendent

Stutler, as an agent of the State, may be enjoined from enforcing the Act. The State itself must

pay for any damages its Act creates, including but not limited to damages, costs, expenses, and

attorneys’ fees.

               As demonstrated in more detail in the County Board’s simultaneously-filed

memorandum of law, Plaintiff has not stated a claim against the Harrison County Board of

Education and Dora Stutler in her official capacity as Harrison County Superintendent upon which

relief can be granted, and so the claims against them, including Counts I and II as well as Plaintiff’s

claims for monetary damages, should be dismissed.

               Respectfully submitted this 30th day of July, 2021,


                                                   /s/ Susan L. Deniker
                                                   Susan L. Deniker       (WV ID #7992)
STEPTOE & JOHNSON PLLC                             400 White Oaks Boulevard
   OF COUNSEL                                      Bridgeport, WV 26330-4500
                                                   (304) 933-8000

                                                   Counsel for Defendants Harrison County Board
                                                   of Education and Dora Stutler




13034925                                          4
     Case 2:21-cv-00316 Document 72 Filed 07/30/21 Page 5 of 7 PageID #: 1382




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,

                                      Plaintiff,

v.                                                           Civil Action No. 2:21-cv-00316
                                                      Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent,
DORA STUTLER in her official capacity as
Harrison County Superintendent, PATRICK
MORRISEY in his official capacity as Attorney
General, and THE STATE OF WEST VIRGINIA,

                                      Defendants.


                                 CERTIFICATE OF SERVICE

               I hereby certify that on July 30, 2021, I electronically filed a true and exact copy of

“Defendants Harrison County Board of Education and Dora Stutler’s Motion to Dismiss (First

Amended Complaint)” with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following counsel of record:

 Andrew D. Barr                                     Joshua A. Block
 COOLEY                                             AMERICAN CIVIL LIBERTIES UNION
 Suite 2300                                         Floor 18
 1144 15th Street                                   125 Broad Street
 Denver, CO 80202                                   New York, NY 10004
        Counsel for Plaintiff                              Counsel for Plaintiff




13034925
   Case 2:21-cv-00316 Document 72 Filed 07/30/21 Page 6 of 7 PageID #: 1383




 Tara L. Borelli                       Carl Solomon Charles
 LAMBDA LEGAL DEFENSE AND              LAMBDA LEGAL
 EDUCATION FUND                        Suite 640
 Suite 640                             730 Peachtree Street, NE
 730 Peachtree Street NE               Atlanta, GA 30308
 Atlanta, GA 30308-1210                       Counsel for Plaintiff
        Counsel for Plaintiff

 Kathleen R Hartnett                   Katelyn Kang
 COOLEY                                COOLEY
 5th Floor                             55 Hudson Yards
 101 California Street                 New York, NY 10001
 San Francisco, CA 94111                     Counsel for Plaintiff
        Counsel for Plaintiff

 Elizabeth Reinhardt                   Avatara Antoinette Smith-Carrington
 COOLEY                                LAMBDA LEGAL DEFENSE AND
 500 Boylston Street                   EDUCATION FUND
 Boston, MA 02116                      Suite 500
        Counsel for Plaintiff          3500 Oak Lawn Avenue
                                       Dallas, TX 75219
                                               Counsel for Plaintiff

 Loree Beth Stark                      Julie Veroff
 AMERICAN CIVIL LIBERTIES              COOLEY
 UNION OF WEST VIRGINIA                5th Floor
 Suite 507                             101 California Street
 405 Capitol Street                    San Francisco, CA 94111
 Charleston, WV 25301                         Counsel for Plaintiff
 914-393-4614
        Counsel for Plaintiff

 Sruti J. Swaminathan                  Aria Vaughan
 LAMBDA LEGAL DEFENSE AND              DEPARTMENT OF JUSTICE
 EDUCATION FUND                        4CON, 10th Floor
 19th Floor                            950 Pennsylvania Avenue NW
 120 Wall Street                       Washington, DC 20530
 New York, NY 10005                           Counsel for Interest Party USA
        Counsel for Plaintiff




13034925
   Case 2:21-cv-00316 Document 72 Filed 07/30/21 Page 7 of 7 PageID #: 1384




 Douglas P. Buffington, II                Curtis R. Capehart
 WV ATTORNEY GENERAL’S OFFICE             WV ATTORNEY GENERAL’S OFFICE
 Building 1, Room 26e                     Building 1, Room 26e
 1900 Kanawha Boulevard, East             1900 Kanawha Boulevard, East
 Charleston, WV 25305                     Charleston, WV 25305
        Counsel for State of W. Va.              Counsel for State of W. Va.

 Jessica Anne Lee                         David C. Tryon
 WEST VIRGINIA ATTORNEY                   WEST VIRGINIA ATTORNEY
 GENERAL’S OFFICE                         GENERAL’S OFFICE
 Building 1, Room E-26                    Building 1, Room 26e
 1900 Kanawha Boulevard, East             1900 Kanawha Boulevard, East
 Charleston, WV 25305                     Charleston, WV 25305
        Counsel for State of W. Va.              Counsel for State of W. Va.


 Roberta F. Green                         Fred B. Westfall , Jr.
                                          UNITED STATES ATTORNEY'S OFFICE
 Anthony E. Nortz
                                          P. O. Box 1713
 Kimberly M. Bandy                        Charleston, WV 25326-1713
 SHUMAN MCCUSKEY & SLICER                         Counsel for Interest Party USA
 P. O. Box 3953
 Charleston, WV 25339
        Counsel for Defendant WVSSAC


 Jennifer M. Mankins                      Kelly C. Morgan
 U. S. ATTORNEY'S OFFICE                  Kristen Vickers Hammond
 P. O. Box 1713                           Michael W. Taylor
 Charleston, WV 26326-1713                BAILEY & WYANT
         Counsel for Interest Party USA
                                          P. O. Box 3710
                                          Charleston, WV 25337-3710
                                                 Counsel for Defendant WVSBE


                                                      /s/ Susan L. Deniker




13034925
